I bring warm greetings from the Government and the people of the Republic of Kiribati, on whose behalf I am very proud and honoured to address the Assembly today. In His wonderful holy name, Kam na bane ni Mauri — may all be blessed.
I would like to join previous speakers in congratulating President Tijjani Muhammad-Bande on his election to the presidency of the General Assembly at its seventy-fourth session. I wish him every success as he guides our deliberations over the next few days and for the remaining 12 months. On that note, I wish to assure him of Kiribati’s support, both morally and in kind, on any initiative that seeks to make our planet Earth a cleaner, greener and safer home. This is at the core of Kiribati’s 20-year vision in our efforts to transform our nation into a better Kiribati home and implement the globally agreed 2030 Agenda for Sustainable Development.
We appreciate the Secretary-General’s recent visit to the Pacific but want to highlight the need for a more balanced presence on the part of the multi-country office for the islands in the northern Pacific. At this point, I would like to pause to express our deepest condolences to our brothers and sisters of the Bahamas on the loss of many lives and the tremendous damage to homes caused recently by Hurricane Dorian.
The theme of this year’s session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, is a reminder of the fact that for our national development action to be effective, we need a stronger global political alignment at the multilateral level in order to ensure that support and assistance are delivered to those who matter the most and according to their needs and priorities.
Poverty and inequality remain humankind’s biggest dilemma and challenge. The social and economic security of any nation can be strengthened only if the support system addresses people’s needs and empowers them at the household level. It is therefore critical that United Nations programmes target the family at that level, where the fragmentation of values creates a fault line in our societies.
The Kiribati Government has made a substantial investment in subsidizing copra, targeting households and coconut farmers. In our narrow economy, the goal is to benefit not only those who are in poverty but those who have been deprived of the opportunity to improve their social and economic status. This is driven by our strong desire to uplift the economies and lives of the 49 per cent of our people on our outer islands, who for years have been deprived of their share of development.
The Government invested A$32 million in 2017 and A$31 million in 2018 in the copra industry. To ensure sustainability, we are assessing the policy impact, as well as farmers’ voluntary contribution to superannuation for retirement savings, supported by financial literacy measures. Strengthening the inclusion of marginalized and often forgotten segments of the community is core to our egalitarian culture, with a A$4 million senior- citizens and special-needs subsidy programme this year. This underlines our values and our recognition of the importance of our elders in our traditional cultural system, and we are very proud that we have taken steps to duly recognize their importance legally.
To further demonstrate the commitment to leaving no one behind, our investment in outer island infrastructure, including wharfs, jetties, roads and airstrips, is now also under way. The Government has already provided A$60 million, A$30 million in 2017 and earmarked another A$30 million for 2020, and we thank the World Bank and the Asian Development Bank for their additional financing of A$40 million for outer-island maritime infrastructure. These investment projects address our isolation challenge by enabling trade and the mobility of people, goods and services, as well as by strengthening the delivery of public services while reducing the cost of accessibility.
Something more fundamental to Kiribati, as a group of island atolls, is our basic right to water. We are fully leveraging our partnerships; the A$58 million South Tarawa water supply and sanitation project will be co-funded by the Green Climate Fund, the World Bank and the Asian Development Bank. My Government contributed 12 per cent to this project, consisting of a cash contribution and in-kind provisions. It is clear that we cannot wait, for the damage caused by climate change is a daily experience in our lives. This life-changing project will provide a 24-hour clean water supply for all residents of South Tarawa, the capital, for the first time this week by harnessing our ocean to provide clean drinking water.
We also acknowledge the Government of New Zealand’s support in contributing A$700,000 to our sanitation component, which will transform hygiene and sanitation standards for our people at the household and community levels. Those bold infrastructure projects highlight our ownership of our development challenges in co-investing our own funds, owing to our atolls’ scattered geography, which makes infrastructure more expensive, due to the high logistical costs, risks and challenges. Those critical investments will be game-changers for Kiribati’s development curve. We acknowledge the support of our development partners. Equally important are the lessons learned from our partnerships, and the importance of respecting a nation’s right to do what it sees as serving its best national interest.
Education is the backbone of a nation in inspiring the future of its citizens. We have embraced that through our investment in the education sector, with it having the third-largest share, at 23 per cent, of the 2019 fiscal recurrent budget of A$28 million, which is equivalent to 11 per cent of our gross domestic product.
In addition to that, we acknowledge the Australian Government’s support to the Kiribati Education Improvement Programme and other donors throughout the educational value chain, with a development budget allocation that is equivalent to 28 per cent of our gross domestic product, making education the third-largest sector for development intervention after infrastructure and copra. In 2016, we also introduced our new free education policy, ending the national quota system and for the first time enabling all I-Kiribati students who achieve a pass grade to pursue their full studies with Government’s support.
With a fragile population of 110,000, almost half of whom are young people, I am convinced that such an investment will yield a population dividend that will raise our nation. Removing constraints by, for example, providing transport to school for students, has also improved school attendance rates. My Government is expanding its vocational and technical training in the country’s rural areas. It is our aspiration to drive inclusive education by improving access to education and by ensuring quality education for all.
We have also invested A$1 million in our preschool- level education for teachers, who have the important responsibility of nurturing and educating our young ones. That new early-childhood education initiative is a key catalyst for intergenerational transformation towards sustainable development.
The alarming dilemma of our present time, that is, climate change, is without question of great importance to Kiribati and our Blue Pacific. The signs validated by the Intergovernmental Panel on Climate Change (IPCC) special report Global Warming of 1.5°C were already evident to us before such reports were even released. We have already secured green-climate funding for one project and are now strengthening access to climate finance, which we have earmarked through our climate change policy and our integrated Kiribati joint implementation plan. That will drive the achievement of the Sustainable Development Goals to secure the future of our young people and generations to come.
The current negotiations on the draft international legally binding instrument on the conservation and sustainable use of marine biological diversity beyond areas of national jurisdiction are of key importance to Kiribati and the Pacific. We urge that any outcome of those negotiations should in no way jeopardize the health and wealth of the long stretch of oceans defining the Blue Pacific, on which our livelihood depends. Our maritime boundaries are critical to the Pacific region, mapping jurisdictions over our waters, continental shelf, exclusive economic zones and resources. The recent IPCC report is clear that the rising sea levels have the potential to profoundly shift the baselines, thereby altering legal entitlements regarding the spatial extent of our delineated boundaries endorsed by the United Nations.
The IPCC reports serve as a catalyst for informed decisions on action by Governments, and now multilateral policies for actions to ramp up our commitment to implementation. The same boundaries should also apply to our upper airspace, with the State having a role in its management consistent with International Civil Aviation Organization policies. That is critical to securing the future of Kiribati and the Blue Pacific in this world.
From a small island perspective, the overengineering of the development of small island States is a risk. With regard to the theme of galvanizing multilateral support, I implore the Assembly to consider the complex web of bilateral and multilateral support pouring into small fragile countries such as ours without the capacity to coordinate all that support more effectively.
Kiribati will start to take control of that situation, as it is beginning to stretch our already scarce Government resources, risking diluting the impact of development. Forty years after becoming a sovereign nation, these consolidation and maturity processes will be a critical pivot for our small nation, where we aspire to reflect the perfect harmony of our Kiribati dance in the way that we administer and align the coordination of our agile development process.
I note the term “island paradox”, describing Kiribati’s precarious situation, whereby it has graduated from being a least developed country and yet is in a permanent state of fragility and vulnerability while maintaining a relatively high gross national income per capita.
We live in a paradox every day, with the blue ocean that we have now coined as our regional approach to climate consciousness at the very core of who we are in Kiribati. In truth, we are essentially being categorized as an anomaly in the system of classification of nations. Perhaps the members of the Economic and Social Council and United Nations scientists should visit, see and experience the island paradox of Kiribati. I challenge members to come to the islands, in particular to hear the voice of our young people calling, “We are not sinking, we are fighting”, as they joined the voice of millions of children around the world in their climate change strike last Friday. It is amazing how those young children mustered their efforts to address the world leaders and even attend. I want to acknowledge the presence of that brave young girl from Sweden, Greta Thunberg. I join and echo the voice of our young people and raise the challenge, particularly to those who have an enormous ability to do so, to act rightly, to act now and to be seen by the young watchful eyes as a good neighbour in our one home, where we all live.
Furthermore, the turbulence that we continue to face in our world today has emerged because of continued greed and hunger for power and dominance. We have had our own taste of that at the national level in the form of the legacies of the Second World War, in particular the battle of Tarawa, phosphate extraction on the island of Banaba and nuclear testing in the eastern part of our country and on Christmas Island.
The consequences continue to have an impact to this day, including through implications for our people’s health. The destruction of our land continues to deprive our people of their right to live freely, and many are still
living with unresolved issues. Those are some of the unaccountable practices and breaches of human rights that warrant compensation from those responsible. As a champion of anti-corruption, Kiribati will continue to pursue fair settlements and compensation for our people, who continue to suffer the consequences of those unjust practices.
We believe that the real and true test of the success of the United Nations is to be measured not in the number of treaties concluded or resolutions adopted but rather in how much it improves the lives of the most vulnerable, oppressed and disadvantaged people on the ground. That is why we gather here each year. Our theme, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion” calls for a true reform of our multilateral system.
The business of a development business exists because of its customers. We the countries are the customers in that regard, and any reform of the multilateral system must therefore consolidate the various multilateral interventions into a coherent country-centric programme. I wish to conclude by sharing with everyone in this Hall our traditional blessing, Te Mauri Te Raoi Ao Te Tabomoa, which means “peace, health and prosperity upon us all”.
